     DAVID L. ANDERSON, CSBN 149604
 1   United States Attorney
     DEBORAH LEE STACHEL
 2
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 268-5611
 6   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 7
 8   Attorneys for Defendant

 9                                  UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11
                                                    )       Case No.: 3:18-cv-07036-WHO
12   PATRICIA MCTERNAN,                             )
                                                    )       JOINT STIPULATION AND
13                   Plaintiff,                     )       [PROPOSED] ORDER FOR EXTENSION
                                                    )       OF TIME FOR DEFENDANT TO
14        vs.                                       )       RESPOND TO PLAINTIFF’S MOTION
     ANDREW SAUL,                                   )       FOR SUMMARY JUDGMENT
15   Commissioner of Social Security                )
                                                    )
16                   Defendant.                     )
                                                    )
17                                                  )

18
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record

20   that the time for responding to Plaintiff’s Motion Summary Judgment be extended from August

21   14, 2019 to August 23, 2019. This is Defendant’s third request for extension. Good cause exists

22   to grant Defendant’s request for extension. Counsel has been out of the office on intermittent

23   leave following chronic migraines, which impair her vision, including the last two weeks. In

24   addition, Counsel also has over 100+ active social security matters, which require two or more

25   dispositive motions per week until the mid-September, as well as three pending Ninth Circuit

26   matters, which require several levels of review. Due to heavy caseload and unexpected leave,

27   Counsel fell behind on her work and needs additional time to adequately review the transcript

28   and properly respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate

     JS for Extension of Time and PO;                                     Case No. 3:18-cv-07036-WHO

                                                        1
 1   that the Court’s Scheduling Order shall be modified accordingly. Defendant makes this request
 2   in good faith with no intention to unduly delay the proceedings. Counsel apologizes for the
 3   belated request, but made her request as soon as reasonably practicable, as she also has been out
 4   of the office.
 5   Respectfully submitted,
 6
 7                                                Respectfully submitted,
 8
     Dated: August 14, 2019                       /s/ Terry LaPorte
 9
                                                  (*as authorized by email on August 14, 2019)
10                                                TERRY LaPORTE
                                                  Attorney for Plaintiff
11
12
     Dated: A4ugust 1, 2019                       DAVID L. ANDERSON
13
                                                  United States Attorney
14                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
15                                                Social Security Administration
16
17                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
18                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
19
20
                                                 ORDER
21
     APPROVED AND SO ORDERED:
22
23
24
     DATED:___August 20, 2019__________           _____________________________________
25                                                THE HONORABLE WILLIAM H. ORRICK
26                                                UNITED STATES DISTRICT COURT JUDGE

27
28

     JS for Extension of Time and PO;                                    Case No. 3:18-cv-07036-WHO

                                                     2
